         Case 6:19-cv-00236-ADA Document 146 Filed 01/06/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION



 SOLAS OLED LTD., an Irish corporation,

                      Plaintiff,
                                                             CASE NO. 6:19-CV-00236-ADA
               v.
                                                             JURY TRIAL DEMANDED
 LG Display Co., Ltd., a Korean corporation;
 LG Electronics Inc., a Korean corporation;
 LG Display America, Inc., a California corporation;
 LG Electronics USA, Inc., a Delaware corporation;
 Sony Corporation, a Japanese corporation; and
 Sony Electronics Inc., a Delaware corporation;

                      Defendants.


   JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT

       Plaintiff Solas OLED Ltd. and Defendants LG Display Co., Ltd., LG Electronics Inc., LG

Display America, Inc., LG Electronics USA., Inc., Sony Corporation, and Sony Electronics Inc.

(collectively, the “Parties”) submit this Joint Motion to stay all deadlines in this case.

       Good case supports this request because the Parties have finalized and entered into a

settlement agreement as to all matters in controversy in this case. Accordingly, the Parties request

that the Court stay all deadlines in this case until February 19, 2021, while the Parties complete

their obligations under the agreement and prepare appropriate dismissal papers.

       A proposed order is attached.


                                                   Respectfully submitted,

                                                   /s/ Philip X. Wang
                                                   Marc Fenster
                                                   California State Bar No. 181067



JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT – Page 1
       Case 6:19-cv-00236-ADA Document 146 Filed 01/06/21 Page 2 of 5




                                        Email: mfenster@raklaw.com
                                        Reza Mirzaie
                                        Email: rmirzaie@raklaw.com
                                        California State Bar No. 246953
                                        Paul A. Kroeger
                                        California State Bar No. 229074
                                        Email: pkroeger@raklaw.com
                                        Philip X. Wang
                                        California State Bar No. 262239
                                        pwang@raklaw.com
                                        Kent N. Shum
                                        California State Bar No. 259189
                                        Email: kshum@raklaw.com
                                        Jonathan Ma
                                        California State Bar No. 312773
                                        Email: jma@raklaw.com
                                        RUSS AUGUST & KABAT
                                        12424 Wilshire Blvd. 12th Floor
                                        Los Angeles, CA 90025
                                        Tel: 310.826.7474

                                        ATTORNEYS FOR PLAINTIFF SOLAS
                                        OLED, LTD.


                                        /s/ Douglas E. Lumish
                                        Jennifer H. Doan
                                        Texas Bar No. 08809050
                                        Email: jdoan@haltomdoan.com
                                        Joshua R. Thane
                                        Email jthane@haltomdoan.com
                                        Texas Bar No. 24060713
                                        J. Randy Roser
                                        Email: rroser@haltomdoan.com
                                        Texas Bar No. 24089377
                                        Cole A. Riddell
                                        Email: criddell@haltomdoan.com
                                        Texas Bar No. 24105423
                                        HALTOM & DOAN
                                        6500 Summerhill Road, Suite 100
                                        Texarkana, TX 75503
                                        Tel: 903.255.1000
                                        Fax: 903.255.0800

                                        Douglas E. Lumish
                                        California State Bar No. 183863



JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT – Page 2
       Case 6:19-cv-00236-ADA Document 146 Filed 01/06/21 Page 3 of 5




                                        Email: doug.lumish@lw.com
                                        Gabriel S. Gross
                                        California State Bar No. 254672
                                        Email: gabe.gross@lw.com
                                        Patricia Young
                                        California Bar No. 291265
                                        Email: patricia.young@lw.com
                                        Clara Wang
                                        California Bar No. 321496
                                        Email: clara.wang@lw.com
                                        Linfong Tzeng
                                        California State Bar No. 281798
                                        linfong.tzeng@lw.com
                                        LATHAM & WATKINS LLP
                                        140 Scott Drive
                                        Menlo Park, CA 94025
                                        Tel: 650.328.4600
                                        Fax: 650.463.2600

                                        Joseph H. Lee
                                        California State Bar No. 248046
                                        Email: joseph.lee@lw.com
                                        LATHAM & WATKINS LLP
                                        650 Town Center Drive, 20th Floor
                                        Costa Mesa, CA 92626
                                        Tel: 714.540.1235
                                        Fax: 714.755.8290

                                        Blake R. Davis
                                        California State Bar No. 294360
                                        Email: blake.davis@lw.com
                                        Allison Harms
                                        California State Bar No. 299214
                                        allison.harms@lw.com
                                        LATHAM & WATKINS LLP
                                        505 Montgomery Street, Suite 2000
                                        San Francisco, CA 94111
                                        Tel: 415.391.0600
                                        Fax: 415.395.8095

                                        Bert C. Reiser
                                        District of Columbia Bar No. 451942
                                        Email: bert.reiser@lw.com
                                        LATHAM & WATKINS LLP
                                        555 Eleventh Street, N.W.
                                        Suite 1000



JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT – Page 3
       Case 6:19-cv-00236-ADA Document 146 Filed 01/06/21 Page 4 of 5




                                        Washington, DC 20004
                                        Tel: 202.637.2200
                                        Fax: 202.637.2201

                                        Daniel Ripley McNeely
                                        Illinois Bar No. 6293352
                                        Email: daniel.mcneely@lw.com
                                        LATHAM & WATKINS LLP
                                        330 North Wabash Avenue, Suite 2800
                                        Chicago, IL 60611
                                        Tel: 312.876.7700
                                        Fax: 312.993.9767

                                        Michael A. David
                                        New York Bar No. 4342341
                                        Email: michael.david@lw.com
                                        LATHAM & WATKINS LLP
                                        885 Third Avenue
                                        New York, NY 10022-4834
                                        Tel: 212.906.1200
                                        Fax: 212.751.4864

                                        ATTORNEYS FOR DEFENDANTS

                                        Gregory S. Gewirtz (pro hac vice)
                                        Email: ggewirtz@lernerdavid.com
                                        Jonathan A. David (pro hac vice)
                                        Email: jdavid@lernerdavid.com
                                        LERNER, DAVID, LITTENBERG,
                                        KRUMHOLZ & MENTLIK, LLP
                                        20 Commerce Drive
                                        Cranford, NJ 07016
                                        Tel: 908.654.5000
                                        Fax: 908.654.7866
                                        Email: litigation@lernerdavid.com

                                        ATTORNEYS FOR DEFENDANTS
                                        SONY CORPORATION AND SONY
                                        ELECTRONICS INC.




JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT – Page 4
         Case 6:19-cv-00236-ADA Document 146 Filed 01/06/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on January 6, 2021, I electronically filed this document with

the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing to

all counsel of record, all of whom have consented to electronic service in this action.

                                                             /s/ Philip X. Wang
                                                             Philip X. Wang
